DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stewart (US 2009/0047378 A1).
In regard to claim 1, Stewart discloses providing meat enriched with Omega-3 polyunsaturated fatty acids:
 [0025] When the stable omega 3 enriched feed/food product is fed to livestock such as poultry i.e. chickens, the invention provides (1) a stable feed/ food non marine, non algal sourced product of omega 3 fatty acids including DHA, EPA, DPA, and ALA that in turn provides in poultry (2) improved Omega 3 conversion efficiencies (3) increased levels for various cuts of poultry meat and products thereof (legs, breasts, etc with and without skin and bone less or non boneless), (4) improved Omega 3/6 ratios in the order of 1:3 and reduced amounts of 
Stewart discloses feeding the omega rich feed supplement to livestock such as poultry ([0042]). 
In regard to the recitations of “(b) identifying meat from at least one portion of the animal; and (c) separating the meat from the at least one portion of the animal from the remainder of the animal” in claim 1, the recitation of breast meat in and leg or thigh meat in claim 2, 3 and 8, Stewart discloses increase of Omega 3 in various cuts of poultry meat:
Example 2 
Increased Omega 3 Levels And Conversion Rates For Various Types Of Chicken Meat 
[0047] This example illustrates the Omega 3 increased levels and conversion efficiencies for various cuts of poultry meat and products thereof (legs, breasts, etc with and without skin and bone less or non boneless) fed the feed/food Supplement for 5 weeks. 
[0048] Various types of chicken meat cuts were sampled and analyzed for total fat and total omega 3/6 fatty acid content (see Table 5).
TABLE 5 shows levels of Omega 3 fatty acids in various cuts of chicken meat such as breasts and legs.
In regard to claim 4, Stewart discloses whole chicken carcasses (see Table 6).
In regard to claim 5, Stewart discloses administering a composition comprising at least one source of Omega-3 polyunsaturated fatty acid to the animal, prior to the providing step (a):
[0029] Preferably, the livestock e.g. in this instance chickens (Var. Ross), are fed a stabilized omega 3 sourced diet for a 5 week normal production period in which the omega 3 feed/ food supplement could comprise any level of chosen DHA, EPA, DPA, ALA enrichment, but in an example, the total level of DHA, EPA, DPA consists of 0.00001% w/w of combined DHA, EPA, DPA of the total diet fed to 

In regard to claim 6, Stewart discloses poultry meat and products thereof (legs, breasts, etc with and without skin ([0047]).
In regard to claim 7, Stewart discloses: 
[0034] Poultry refers to any avian species that is used as food e.g. chickens, turkeys, Cornish hens, pheasants, quails, ducks, geese, pigeons, ostrich, emus, etc.

Claim(s) 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clunies et al (US 2010/0178379 A1).
In regard to claims 1, 5 and 9, Clunies et al discloses:
A method of feeding a hog to produce pork products with omega-3 Essential Fatty Acids (EFAs), said method comprising the steps of: feeding a hog a feed supplemented with a premix; wherein said premix comprises marine-sourced docosahexaenoic acid (DHA) and eicosapentaenoic acid (EPA) and plant-sourced alpha-linolenic acid (ALA); and wherein said feed is fed to the hog over a period of time until the hog's total DHA intake is in the range of 0.3 g to 0.5 g per kg of the hog's weight, the hog's total EPA intake is in the range of 0.2 g to 0.4 g per kg of the hog's weight, and the hog's total ALA intake is in the range of 3.3 g to 5.6 g per kg of the hog's weight; slaughtering the hog; processing the hog into one or more pork products; and wherein that the pork products have an enrichment of omega-3 EFAs in the range of about 2.5% to about 4.5% of fat (claim 11).
Hence, Clunies et al discloses providing meat enriched with Omega-3 polyunsaturated fatty acids. In regard to the recitations of “(b) identifying meat from at least one portion of the animal; and (c) separating the meat from the at least one portion of the animal from the claim 1, Clunies et al discloses slaughtering the hog and processing the hog into one or more pork products. The process slaughtering the hog and processing the hog into one or more pork products inherently includes the steps of identifying meat from at least one portion of the animal; and separating the meat from the at least one portion of the animal from the remainder of the animal.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Clunies et al (US 2010/0178379 A1).
Clunies et al discloses slaughtering the hog and processing the hog into one or more pork products. Clunies et al does not specify particular pork products. One of ordinary skill in the art would have been motivated to produce any conventional pork products from any part of the slaughtered hog that is suitable for human consummation. One of ordinary skill in the art would have been motivated to produce any conventional pork products by removing the skin from the meat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791